DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 10, 11, 12, 13, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulapurkar et al (NPL, Spin Torque Diode Effect In Magnetic Tunnel Junctions, 11-17-2005)
Re clms 1 and 13:


The reference to Tulapurkar et al shows a STNO sensor, see figure 1 below, where the

 magnetoresistive nano-oscillator with heterostructure(layers), a magnetic reference layer(PL), 

a free layer(FL) and non-magnetic, intermediate layer.

A small RF current Irf is used(several) coupled inputs to the STNO(MTJ) and as shown in figure 

3d, respective frequency spectra waveforms around a resonant frequency is obtained.







    PNG
    media_image1.png
    1020
    797
    media_image1.png
    Greyscale


	


 Re claims 7 and 17: figure 1b shows the H magnetization tilt from top magnetic free layer.



Re claim 10: the MTJ structure and interaction of the signals thru the device inherently allow for 

a “diode effect” and thus the voltage rectification.

Re claims 11 and 12: the nanopillar stack is shown for the MTJ device and the biasing is also 

shown with dc bias current.



 As described in the abstract of the reference:   “We show that the application of a small radio-frequency alternating current to a nanometre-scale magnetic tunnel junction20,21,22 can generate a measurable direct-current (d.c.) voltage across the device when the frequency is resonant with the spin oscillations that arise from the spin-torque effect: at resonance”
The method steps being inherent.

    PNG
    media_image2.png
    942
    749
    media_image2.png
    Greyscale

Re claims 6 and 16, the incoming signal(Irf) is passed thru the MTJ device by way of the (conductor)terminals shown.

The reference to Tulapurkar et al does not explicitly describe an estimation of the frequency of the incoming signal, however, this is clearly available by way of the waveform(3d) where the measurements, that is the voltages over a narrowband of frequencies, as shown in the plot, can 

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the MTJ STNO and sensing device shown and described by Tulapurkar et al is fully capable of estimating the input signal frequency as noted above and this is a simple matter of  design consideration using the microwave power spectra information shown in the above figures to allow for an estimate of the input signal frequency, within a band of interest, for a number of rf signals used in the estimate.



Allowable Subject Matter

Claims 2-5, 8, 9, 14 and 15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849